     Case 7:19-cr-00522 Document 207 Filed on 11/05/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 7:19−cr−00522

Ricardo Quintanilla
Arturo C. Cuellar
Daniel J. Garcia




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Micaela Alvarez
PLACE:
by video
United States District Court
1701 W. Bus. Hwy. 83
McAllen, TX
DATE: 11/10/2020
TIME: 09:00 AM

TYPE OF PROCEEDING: Status Conference


Date: November 5, 2020
                                                        David J. Bradley, Clerk
